Per Curiam.
This is defendant’s writ of error bringing up a conviction on an indictment found by the grand jury of Hudson county.
The indictment charged, in effect, that the defendant obtained money from George Hig’don by false pretence, the misrepresentation alleged being that the defendant could secure and obtain a legitimate automobile driver’s license for him without his taking a legal and proper examination and test as required by the department of motor vehicles of New Jersey, which representation was averred to he false, and known to the defendant to be false.
The defendant claims that the court erred in refusing to quash the indictment upon a motion made before the trial was moved, and in the denial of motion in arrest of judgment upon the same grounds now to be considered.
We think that the indictment, as we have indicated, in effect, charges the obtaining of money by false pretences. We think that there was no failure (as claimed by the defend*196ant) to negative the pretences stated in the indictment. We think that it, in effect, alleges that the property was obtained by means of the false pretences alleged. We think the indictment, in effect, avers that the defendant could not lawfully obtain a legal license. We think that it, in effect, exhibited a pretence which, in the circumstances stated, had a tendency to induce the person defrauded to part with his money.
It is argued that the indictment failed to charge, and that the evidence failed to establish, any public offense. We think that it charged a criminal offense and that the offense charged was proved.
We fail to find any error prejudicial to the defendant in permitting testimony of a communication made by a third party to the complaint, certainly none raised on this record.
We find no error (as claimed by the defendant) upon the part of the judge in submitting the case to the'jury upon an issue not within the indictment and upon a theory having no support from the evidence. We think that a careful reading of the charge will disclose that the matter was fairly presented to the jury.
It is next argued that the verdict was against the weight of the evidence. We do not think that it was. The fact is, we think, that the defendant’s own testimony reasonably supports his conviction.
The judgment will be affirmed, with costs.